338 S.W.3d 413 (2011)
Gracie HARRIS, Appellant,
v.
ABM JANITORIAL SERVICES-NORTH CENTRAL, INC. and Division of Employment Security, Respondents.
No. WD 72611.
Missouri Court of Appeals, Western District.
April 12, 2011.
Arthur J. Neuhedel, Overland Park, KS, for appellant.
Shelly A. Kintzel, Jefferson City, MO and Martin L. Perron, St. Louis, MO, for respondent.
Before: MARK D. PFEIFFER, P.J., and THOMAS H. NEWTON and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Gracie Harris appeals from a Final Award Denying Compensation issued by the Labor and Industrial Relations Commission, which adopted a decision of the Division of Employment Security's Appeals Tribunal denying Harris' claim for unemployment compensation. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).